NOTE: This order is nonprecedential.

  mnittb $tate~ «ourt of ~eaI~
      for tbe jfeberal «irruit

   PETER C. NWOGU, DOING BUSINESS AS,
ENVIRONMENTAL SAFETY CONSULTANTS, INC.,
                   Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.


                       2011-5015


   Appeal from the United States Court of Federal
Claims in case no. 09-CV-268, Judge Marian Blank Horn.


                      ON MOTION


                       ORDER
   Peter C. Nwogu moves for reconsideration of the
court's order dismissing his appeal for failure to pay the
docketing fee, and for an extension of time to file his
opening brief. The docketing fee now having been paid,
   IT Is ORDERED THAT:
    The motions are granted. The mandate is recalled,
the dismissal order is vacated, and the appeal is rein-
NWOGUv. US                                                   2

stated. The appellant's opening brief, if it has not already
been filed, is due within 14 days of the date of filing of
this order. The appellee should calculate its brief due
date from the date of filing of this order or from the date
of service of the appellant's opening brief, whichever is
later.
                                   FOR THE COURT


      APR 06 2011                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk

cc: Yaw Akuoko, Esq.
    David F. D'Alessandris Esq.                     FILED
                                           B.S. COURT OF APPEALS FOR
s20                                          THE FEDERAL CIRCUIT

                                                APR 06 ZOl1